Citation Nr: 1516844	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-01 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disorder.

4.  Entitlement to service connection for obesity, to include as secondary to an acquired psychiatric disorder.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to special monthly pension (SMP) based upon the need for regular aid and attendance of another person or by reason of being housebound.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran was afforded a Board hearing, held by the undersigned, in May 2014.  As explained in a July 2014 letter, VA was unable to produce a complete transcript due to technical difficulties encountered in the Digital Audio Recording System (DARS).  The Veteran was provided the opportunity to testify an another hearing, per 38 C.F.R. § 20.717.  He did not respond within 30 days, and as such, the Board will proceed with the adjudication of his claims on appeal.

The Board is cognizant that the record contains diagnoses of various psychiatric disorders, such as posttraumatic stress disorder (PTSD), anxiety, and depression.  The psychiatric issues on appeal were formally characterized as entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, as well as whether new and material evidence had been received sufficient to reopen a claim for entitlement to service connection for PTSD.  Therefore, it is clear that the Veteran is not limiting his claims on appeal to one specific psychiatric disorder.  As such, the holding of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled) is for application here, and the Veteran's claims have been re-characterized as to whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, and entitlement to service connection for an acquired psychiatric disorder.  

The Board also notes that the Veteran claimed entitlement to service connection for obesity and sleep apnea in April 2012.  However, the July 2012 rating decision only addressed these issues within the context of non-service-connected pension.  The issues were addressed, on the merits, within the November 2012 Statement of the Case (SOC).  

The issues of TDIU, special monthly pension, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A final September 2010 rating decision denied service connection for PTSD because the evidence of record lacked a medical opinion linking PTSD to the Veteran's active service. 

2.  Evidence received since the September 2010 rating decision is new and raises a reasonable possibility of substantiating a claim of entitlement to service connection for PTSD. 

3.  An acquired psychiatric disorder had its onset in or is otherwise attributable to the Veteran's military service.

4.  Obesity is not recognized by VA as a disease or a disability for compensation purposes. 

5.  Bilateral hearing loss was not manifest during service, was not manifest within one year of separation, and any current diagnosis thereof is not attributable to service.


CONCLUSIONS OF LAW

1.  The unappealed September 2010 rating decision that denied service connection for acquired psychiatric disability, to include PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010). 

2.  The evidence received since the September 2010 rating decision is new and material and the claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014). 

3.  An acquired psychiatric disorder was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, (2014).

4.  The criteria for service connection for obesity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

5.  Bilateral hearing loss was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available, and no outstanding records have been identified by the Veteran.  While evidence was submitted by the Veteran's representative after certification of these appeals to the Board, waivers of RO jurisdiction were submitted in December 2014 and January 2015.  The Board therefore finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  June 2012 and July 2012 VA examinations discussed all applicable medical principles are adequate upon which to decide the claims at issue.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

The Veteran has claimed entitlement to service connection for PTSD.  He contends that disorder is the result of military sexual trauma (MST).  Specifically, he contends that he was involved in an operation to thwart drug activity, and subsequently attacked and violated by a group of men implicated in that operation.

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  When new and material evidence is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

To reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must presume the credibility of the new evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

When evaluating the materiality of newly-submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

A September 2010 rating decision denied service connection for PTSD because the record did not contain a medical nexus opinion linking PTSD to a verified, in-service stressor.  The Veteran was notified of that decision in September 2010, and of his appellate rights.  He did not appeal the rating decision, and it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

VA must evaluate submissions received during the applicable appeal period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  However, that regulation is inapplicable, as no new evidence pertaining to the Veteran's claim for service connection was received prior to the expiration of the appellate period stemming from the September 2010 rating decision.  38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

Since the prior final decision, new evidence has been added to the claims file.  The most pertinent new evidence includes numerous statements by VA providers linking a current diagnosis of PTSD to the Veteran's accounts of an in-service MST.  See VA reports dated in March 2012, August 2012, October 2012, and December 2014.

As noted there is a low threshold for determining whether additional evidence submitted since a prior final decision provides new and material evidence to reopen a claim.  See Shade, supra.  The Veteran's claim for service connection for PTSD was previously denied because there the record lacked a medical nexus opinion at the time of the prior final decision.  Therefore, the VA reports now of record address an element that was not demonstrated at the time of the previous decision.  

Furthermore, that evidence is presumed credible for the limited purpose of determining whether it is material.  Therefore, the Board finds that, when presumed credible, evidence creates a reasonable possibility of substantiating the claim.

Accordingly, new and material evidence has been received to reopen the claim for service connection for PTSD. 


Service Connection

Acquired Psychiatric Disorder

In this case, and as noted above, the Veteran alleges that he has a current diagnosis of PTSD, stemming from a traumatic in-service event.  The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2014); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).  

Effective July 13, 2010, the regulations governing PTSD claims eliminate the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor-provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843-52 (July 13, 2010); 38 C.F.R. § 3.304(f)(3).  

However, in Acevedo v. Shinseki, 25 Vet.App. 286 (2012), the Court held that the regulation above, which lessens the evidentiary burden on claimants who allege entitlement to service connection for PTSD based on a stressor related to the Veteran's fear of hostile military or terrorist activity, is not applicable to a claim for PTSD based on MST.  It was further noted that, to establish occurrence, an adequate medical report must rest on correct facts and reasoned medical judgment.  MST is a form of in-service personal assault, which is addressed in 38 C.F.R. 
§ 3.304(f)(5), the provisions of which will be explained and applied in the decision below.

Here, the Veteran's service treatment records do not provide a diagnosis of PTSD or any other psychiatric disorder.  On separation in September 1975, the Veteran's psychiatric evaluation was normal and no psychiatric defects were found.  On his Report of Medical history, he specifically denied frequent trouble sleeping, depression, excessive worry, loss of memory, and nervous trouble.

Post-service, the Veteran has received VA psychiatric treatment which documents several psychiatric disorders, to include PTSD, depression, and anxiety.  He also attended VA PTSD group therapy sessions.  Several VA outpatient treatment reports indicated that PTSD is secondary to MST.  See VA reports dated in March 2012, August 2012, and October 2012.  

The Veteran was afforded a VA psychiatric examination in June 2012.  Ultimately, the examiner determined that the Veteran lacked a diagnosis of PTSD, and opined that it was less likely than not that an anxiety disorder was related to the Veteran's period of active service.  He was unable to state, without resorting to mere speculation, whether the Veteran's alleged assault actually occurred.  The examiner added that there were "serious concerns" with regard to the Veteran's credibility, to include his inability to clearly explain his alleged involvement in a drug bust which seemed inconsistent with the excessive level of detail that he was able to provide about most other aspects of his life.  He also made statements which, per the examiner, indicated that he was exaggerating and/or fabricating some symptoms.  The examiner determined that the Veteran most likely suffered from underlying, severe personality characteristics, and that his symptoms, which do not reflect a known pattern of symptom presentation secondary to an alleged sexual assault, are more likely related to such personality characteristics instead of PTSD due to MST.

In October 2012, the Veteran's VA psychiatric provider submitted a statement noting that the Veteran was sexually assaulted by other soldiers during his period of active duty.  It was also noted that the Veteran reported this incident to his superior, and that the army sent him home soon thereafter.  Since that time, the provided noted that the Veteran had reported experiencing frequent, intrusive memories of the incident, as well as nightmares, which caused emotional and physical distress.  It was noted that the Veteran had difficulty recalling all the particulars of the incident, but that the MST had resulted in problems with relationships throughout his life.  Other PTSD symptoms were attributed to the alleged attack, to include arousal, drug use, hampered personal relationships, panic attacks, and isolation.  The examiner indicated that it was his medical opinion that the Veteran's PTSD was secondary to the MST that occurred while on active duty, and that the Veteran met the current DSM criteria for PTSD.

That diagnosis and link to an MST was confirmed, by an additional VA provider, in a letter dated in December 2014.

As such, and despite the negative opinion provided by the VA examiner in June 2012, VA medical evidence dated after the Veteran was discharged from service satisfies the first and third elements of a PTSD claim under the criteria of 38 C.F.R. § 3.304(f), because it shows that the Veteran has been diagnosed as having PTSD as a result of a stressful incident he reportedly experienced during service.  With regard to the second element (credible supporting evidence that the claimed in-service stressor actually occurred), the Board observes that corroboration of his alleged PTSD stressor in accordance with the provisions related to in-service personal assault under 38 C.F.R. § 3.304(f)(5) is required.  

To that end, VA attempted to corroborate the Veteran's report in May 2012 by requesting his military personnel records.  However, available records failed to indicate that the reported event took place.  Pursuant to 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based upon inservice personal assault, evidence from sources other than the Veteran's service records may cooperate the Veteran's account of the stressor incident.  Examples include treatment at rape crisis centers and mental health counseling.  Further, the Board may look to evidence of behavior changes following the claimed assault, such as deterioration in work performance, episodes of depression, panic attacks, or anxiety without an identifiable cause.  The regulation goes on to note that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

The Court held that a medical opinion based on a post-service examination of a veteran can be used to establish the occurrence of a stressor; however, the Board may consider and weigh this evidence in the context of the entire record.  Menegassi v. Shinseki, 638 F.3d. 1379 (Fed. Cir. 2011).

In this case, the Veteran has received extensive VA treatment, to include PTSD counseling sessions.  At no time did a treating examiner indicate that the Veteran's report of inservice trauma lacked credibility, as opposed to the June 2012 VA psychiatric examiner.  VA treatment reports indicate that the Veteran did, in fact, experience a sexual assault during his active service, and linked his current diagnosis of PTSD to that event.  

Additionally, the Veteran submitted a letter from his commanding officer who had worked with the Veteran in Minnesota prior to his being discharged from Ft. Hood.  The officer wrote that after the Veteran was discharged, he spoke with him on several occasions about problems at Ft. Hood.  The Board finds that this piece of evidence does go to corroborate the Veteran's reported stressor.

Because MST has been confirmed by an examiner commissioned by VA, the Board finds that each criterion necessary for the grant of service connection for PTSD has been established under the provisions of 38 C.F.R. § 3.304(f)(5).  Although the record lacks an in-service report of sexual assault, the provisions of 38 C.F.R. 
§ 3.304(f)(5) do not necessarily require in service documentary evidence of the alleged assault; rather, a medical opinion may suffice to establish that the personal assault occurred.  The Board finds that the VA medical opinions of record substantially meet this requirement.  Resolving all doubt in favor of the Veteran, service connection for PTSD is warranted in this case.

Obesity

The Veteran has claimed that his obesity is the result of prescription medication used to treat his now-service-connected psychiatric disability.  However, the Board has determined that obesity is not a disorder subject to service connection, and the evidence of record does not show that obesity is a manifestation of a separately-diagnosed disability.  

There is no indication of obesity, or any underlying disorder for which obesity may have been a manifestation, during the Veteran's period of active service.  On separation in September 1975, the Veteran was 6'2" tall and weighed 230 pounds.  No defects were noted by the examiner, and the Veteran denied any recent gain or loss of weight.  VA treatment reports after service indicate that the Veteran's weight increased to as much as 429 pounds.

The Federal Circuit has held that the rating schedule consists of both the ratings and the injuries for which the ratings are provided, and that review of the content of the rating schedule is indistinguishable from review of what should be considered a disability.  See Wanner v. Principi, 370 F.3d 1124, 1131 (Fed. Cir. 2004); see also Byrd v. Nicholson, 19 Vet.App. 388, 392-94 (2005) (holding that the Court could not hear the appellant's challenge that periodontal disease should constitute a disease for VA compensation purposes because it would require the Court to review the content of the rating schedule).  The Board does not dispute that the Veteran is obese; however, obesity is not recognized by VA as a disease or a disability for compensation purposes.  

Such an interpretation has been accepted by the Court of Appeals for Veterans Claims (Court) is a case based on similar facts.  While such an opinion is not binding on the Board, the Board nevertheless does find merit in the Court's reasoning. 

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. §§ 1110, 1131.  Obesity is a finding which may be associated with an underlying disorder, which has not been found in this case.  It is not a disability for which service connection can be granted.  As such, service connection for obesity is not warranted.

Hearing Loss

The Veteran has claimed that he has bilateral hearing loss as a result of related to exposure acoustic trauma during his period of active service.  To that end, if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2013).  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is considered to be a chronic disability for VA purposes.

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley at 155, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).

The Board also points out that the absence of documented hearing loss while in service is not automatically fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When the Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).

Regarding an in-service diagnosis, the Veteran's service treatment records are silent as to any reports, diagnosis, or treatment for hearing loss.  In fact, the Veteran's hearing was normal, per VA regulations, at the time of his separation from service.  

A VA audiological opinion was obtained in February 2012.  It was noted that induction and discharge examinations each showed normal hearing, bilaterally.  It was further indicated that the National Institute for Occupational Safety and Health recommended that a significant threshold shift is defined as a 15 dB shift or more at any one frequency from 500 to 4000 Hz.  In this case, such a shift was not demonstrated at any frequency.  The Board points out that, at some frequencies, the Veteran's hearing even showed improvement from enlistment to separation.

The examiner went on to note that the Institute of Medicine indicates that the understanding of the mechanisms and processes involved in the recovery from noise exposure suggest that a delay of many years, from the onset of noise-induced hearing loss following an earlier noise exposure, is extremely unlikely.  In support, it was pointed out that evidence from laboratory studies in humans and animals is sufficient to conclude that the most pronounced effects of noise exposure on puretone thresholds are measureable immediately following the exposure.  As a result, given the Veteran's normal hearing at discharge, coupled with the lack of a significant threshold shift at any frequency, the examiner concluded that the Veteran's hearing disability was less likely than not caused or aggravated by his conceded military noise exposure.

The Board points out that, while the above opinion includes a reference to normal hearing at separation as one basis for the rationale, the report also discusses the lack of a threshold shift during service as a basis for the opinion.  As such, the opinion does not run afoul of Hensley.

Importantly, the record does not contain any probative medical evidence linking hearing loss to the Veteran's period of active duty.  Regarding the Veteran's assertions that he suffered from hearing loss during his period of active service, the Veteran's accounts of in-service hearing loss are simply not corroborated by the medical evidence of record, to include audiometric testing at separation.  

Thus, despite presumed exposure to acoustic trauma in service, as the Veteran's military occupational specialty was Loader Operator, the evidence as a whole, as discussed herein, does not show hearing loss due to service.  Therefore, the evidence in this case is not so evenly-balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it is denied.






ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder; the claim is reopened.

Service connection for an acquired psychiatric disorder is granted.

Service connection for obesity is denied.

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran is seeking service connection for sleep apnea, to include as secondary to his service connected psychiatric disorder.   In a 2012 examination, the VA examiner stated that he could not make a determination regarding the etiology of the Veteran's sleep apnea until service connection was granted for a psychiatric disability.  As such a benefit has now been granted, a new VA examination is in order for sleep apnea.

The RO denied the Veteran's claim for Special Monthly Pension (SMP) on a finding that the examination had not been signed by a doctor.  However, a form completed by a nurse suggested that SMP might be warranted, although the Board acknowledges that it is possible that with the establishment of service connection for a psychiatric disability, SMP might no longer be applicable.

The Veteran also contends that he is unable to work due to his service-connected disabilities, which include tinnitus, rated at 10 percent, and a psychiatric disorder which has yet to be rated.  A total disability rating may be assigned where the disabled person is unable to secure and follow a substantially-gainful occupation as the result of service-connected disabilities.  See 38 C.F.R. § 4.16 (2014).  In such cases, and where certain percentages have been met as to the service-connected disabilities, the rating can be assigned on a schedular basis.  See 38 C.F.R. § 4.16(a).  Where those percentages are not met, and the appellant is unable to secure and follow a substantially-gainful occupation due by reason of service-connected disabilities, the rating board should submit the case to the Director, Compensation and Pension Service, for extraschedular consideration.  See 38 C.F.R. § 4.16(b). 

Advancing age, any impairment caused by conditions that are not service connected, such as obesity, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  See 38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

As noted, an evaluation for the Veteran's acquired psychiatric disability has not yet been assigned.  This should be done, and then the claim of TDIU readjudicated.
 
Accordingly, the case is REMANDED for the following actions:

1.  Effectuate the Board's grant of service connection for an acquired psychiatric disability.

2.  Consider the claim for Special Monthly Pension.  If the Veteran is not precluded from SMP by virtue of the grant of service connection for an acquired psychiatric disability, schedule the Veteran for an examination by a doctor.

3.  Schedule the Veteran for a VA examination to evaluate the etiology of his sleep apnea.  

The examiner should provide the following opinions:

a) Is it at least as likely as not (50 percent or greater) that the Veteran's sleep apnea either began during or was otherwise caused by his military service.  Why or why not?

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's sleep apnea was caused by a service connected disability, such as his acquired psychiatric disability.  Why or why not?

c)  Is it at least as likely as not (50 percent or greater) that the Veteran's sleep apnea was permanently aggravated by a service connected disability such as his acquired psychiatric disability.  Why or why not?  If aggravation is found, the examiner should identify a baseline level for the sleep apnea prior to the aggravation occurring.

4)  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


